Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

DETAILED ACTION

1.  Applicant’s amendment and response filed 8/29/22 is acknowledged and has been entered. 

2.  Applicant is reminded of Applicant's election without traverse of the species IFN- and MIP-1 in Applicant’s response filed 11/5/21.   Upon consideration of the art, examination had been extended to the genera of chemokines and cytokines.

Claims 1, 2, 5, 10, 11, 15-19, 25 and 26 are presently being examined.  

3.  35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4.  Claims 1, 2, 5, 10, 11, 15-19, 25 and 26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural product without significantly more. The claim(s) recite(s) a composition comprising a cell population comprising NK cells that do not express substantial FCRA(g-NK cells) or that do not express detectable FcR, and at least one physiologically acceptable carrier, wherein at least 50% of the cells in the composition are g-NK cells and wherein the composition comprises 106 to 1012 g-NK cells (as is recited in instant base claim 1).  

Changes to this rejection are necessitated by Applicant’s amendment field 8/29/22.

The claims are therefore drawn to a composition, satisfying prong 1 of the 35 USC 101 Subject Matter Eligibility.  

With regard to Step 2A, prong one, the specification discloses that these cells are present in about 30% of individuals relative to other individuals in nature and within these individuals the percentage is variable (see specification e.g., at page 17, lines 27-29).  The cells are the same cells having the same structural and functional properties regardless of the physiologically acceptable carrier, or the percentages or numbers of cells in the composition. 

Moving onto Step 2A, prong 2, the claims do not recite additional elements that integrate the judicial exception into a practical application.  Integration into a practical application requires additional elements or combinations thereof in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. The recitation of a physiologically acceptable carrier (claims 1, 2), the cell phenotype (claims 5, 10 and 11), percentages of cells (all claims), or amounts of the cells (all claims) constitute insignificant extra-solution activity added to the judicial exception, and as such the judicial exception is not integrated into a practical application.  

Moving on to Step 2B, the claims do not provide an inventive concept (i.e., significantly more) because it was routine and conventional to place such cells in at least one physiologically acceptable carrier, for example, for disposition of the cells or for disposition of a composition comprising the cells (such as for example PBMCs) after isolation, for the purpose of assessing viability and/or counting.  With regard to the specific carriers recited in instant dependent claim 2, the recitation of these carriers does not change the structure of the cells or their function, and some such as for example, collagen, are present in nature with the cells. 

The claims that recite percentages of g-NK cells comprised therein also do not integrate the judicial exception into a practical application, as noted above, in addition because the instant specification discloses that in individuals possess these cells and the cells are not markedly different than those found in nature.   With regard to the recitation in instant dependent claim 18 “wherein the g-NK cells are human autologous or allogenic g-NK cells”, NK cells are either autologous or allogenic relative to a subject. 

Applicant’s arguments have been fully considered but are not persuasive.

Applicant’s said arguments are of record in the amendment and response filed 8/296/22 on pages 5-9.

However, in the Natural Alternatives case, the decision was heavily dependent upon claim construction (unlike broadest reasonable interpretation, BRI, that is used in the instant case) (note page 5 of the Natural Alternatives case, i.e., with regard to “human dietary supplement” and “dietary supplement” and the weight given to them).  BRI and the guidance in MPEP 2106 are employed in the instant rejection.  A cell population found in nature is not markedly different than the same cell population in which the numbers of the cell is increased; merely increasing their number does not change them.  

5.  Applicant’s amendment filed 8/29/22 has overcome the prior rejection of record of claims 4 and 6-9.

Applicant has canceled claims 4 and 6-9.

6.  Applicant’s amendment filed 8/29/22 has overcome the prior rejection of record of claim 2 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

Applicant has amended the claim to recite that the at least one physiologically acceptable carrier “comprises” the recited compounds (rather than consisting of the recited compounds); as such, it would not constitute undue experimentation to determine amounts of these said compounds that could be used for the purpose disclosed in the instant specification (tissue engineering).  

7.  Applicant’s amendment filed 8/29/22 has overcome the prior rejection of record of claims 1, 2, 5-19 and 24 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 

8.  Applicant’s amendment filed 8/29/22 has overcome the prior rejection of record of claims 1, 3-16, 18-22 and 24 under pre-AIA  35 U.S.C. 102(b) as being anticipated by Brunetta et al (AIDS, 2010: 27-34) as evidenced by Lee et al (Immunity, 2015, 42: 431-442), Lee et al (J. Clinical Oncol. 2017, 35(7): supplement 1, pp 131, Abstract number 131), Sutlu et al (Cytotherapy, 2010, 12: 1044-1055), Miltenyi Biotec Handbook (2022, pages 1-7), and admissions in the specification at page 15 at lines 1-8, the paragraph spanning pages 35-36, page 37 at lines 7-18, page 36 at lines 2-6 and Fig. 2C, and page 38 at lines 5-9.  

Applicant has canceled claims 3, 4, 6-9, 12-14, 20-22 and 24 and has amended the claims to recite a percentage of g-NK cells as well as cell numbers that are not taught by the prior art reference.  Applicant’s arguments are persuasive.

9.  Applicant’s amendment filed 8/29/22 has overcome the prior rejection of record of claims 1 and 3-24 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brunetta et al (AIDS 2010: 27-34) in view of Sutlu et al (Cytotherapy, 2010, 12: 1044-1055) and Alici et al (Blood, 2008, 111: 3155-3162), as evidenced by Lee et al (Immunity, 2015, 42: 431-442), Lee et al (J. Clinical Oncol. 2017, 35(7): supplement 1, pp 131, Abstract number 131), Hwang et al (2012, IDS reference), Miltenyi Biotec Handbook (2002, pages 1-7), and admissions in the specification at page 15 at lines 1-8, the paragraph spanning pages 35-36, page 37 at lines 7-18, page 36 at lines 2-6 and Fig. 2C, and page 38 at lines 5-9.  

Applicant has canceled claims 3, 4, 6-9, 12-14, 20-22 and 24 and has amended the claims to recite a percentage of g-NK cells as well as cell numbers that are not taught by the prior art reference.  Applicant’s arguments are persuasive. 

10.  The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

11.  Claims 1, 2, 5, 10, 11, 15-19 and 26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2006/0292156 A1 (IDS reference) or US2008/0247990 A1 (IDS reference), either in view of Siegler et al (Cytotherapy, 2010, 12: 750-763), as evidenced by an admission in the instant specification at page 18, lines 9-17, NCBI Reference Sequence NP_004097.1 (2022), and NK-92-CRL 2402 ATCC (2022).

Claim interpretation:  The instant specification discloses that g-NK cells are a subset of human NK cells that are deficient for the FcR-chain and also express the signaling adaptor zeta chain (page 17 at lines 1-16).

US 2006/0292156 A1 discloses a composition comprising NK-92 cells that are genetically engineered to express CD16 (FcRIII-A) or CD16 and the adaptor protein FcRI- (SEQ ID NO: 5) or TCR-zeta and can be placed in pharmaceutical compositions comprising a pharmaceutically acceptable carrier such as saline, dextrose for therapeutic treatment (see entire reference, e.g., [0012]-[0013], [0019], [0133], claims, sequence for SEQ ID NO: 5 ).  Note that the NK-92 cells that are genetically engineered to express CD16 (FcRIII-A) lack the adaptor protein FcRI- (SEQ ID NO: 5) and are also engineered to express the adaptor protein TCR-zeta, thus meeting the instant claim limitation that the cells are g-NK.  Also note that 100% of the cells in the composition are these genetically engineered NK-92-CD16/adaptor zeta chain cells.  US 2006/0292156 A1 discloses that the active ingredients such as the engineered NK-92 cells can be entrapped in microcapsules comprising hydroxymethylcellulose (i.e., a carrier comprising methylcellulose) (e.g., [0116]-[0119]).  US 2006/0292156 A1 discloses using the pharmaceutical composition to treat cancer along with a therapeutic antibody(e.g., [0008]).  US 2006/0292156 A1 discloses that the NK-92 cells express NKp46 ([0094]).  

US2008/0247990 A1 discloses a composition comprising NK-92 cells that are genetically engineered to express CD16 (FcRIII-A) or CD16 and the adaptor protein FcRI- (SEQ ID NO: 5) or TCR-zeta and can be placed in pharmaceutical compositions comprising a pharmaceutically acceptable carrier such as saline, dextrose for therapeutic treatment (see entire reference, e.g., [0003], [0008], claims, sequence for SEQ ID NO: 5 ).  Note that the NK-92 cells that are genetically engineered to express CD16 (FcRIII-A) lack the adaptor protein FcRI- (SEQ ID NO: 5) and are also engineered to express the adaptor protein TCR-zeta, thus meeting the instant claim limitation that the cells are g-NK. Also note that 100% of the cells in the composition are these genetically engineered NK-92-CD16/adaptor zeta chain cells.  US2008/0247990 A1 discloses that the pharmaceutical composition may comprise hydroxymethylcellulose (i.e., a carrier comprising methylcellulose) (e.g., [0089]-[0094]). US2008/0247990 A1 discloses that the pharmaceutical composition be used to treat cancer along with a therapeutic antibody (e.g., [0006]).  

The admission in the instant specification at page 18, lines 9-17 is that the FcRsequence (Homo sapiens, high affinity Immunoglobulin gamma Fc receptor I) is available in the NCBI database as accession number NP_004097.1 and is designated as SEQ ID NO: 1.  This said sequence appears to be identical to SEQ ID NO: 5 of the art reference.  In addition, evidentiary reference FASTA-NCBI Reference Sequence NP_004097.1 (2022) teaches that the SEQ ID NO: 1 of the instant application is the high affinity immunoglobulin epsilon receptor subunit gamma (homo sapiens).  

US 2006/0292156 A1 or US2008/0247990 A1 does not disclose that the genetically engineered NK-92-CD16/adaptor zeta chain cells are present in numbers in the range recited in instant base claim 1, nor in dependent claim 19.

Siegler et al teach that teaches that the tumor burden should be considered when treating a cancer, however in light of this, clinical trials should aim for anywhere between 1 x 1010 NK cells per dose, or 1 x 107 NK cells/kg or 1 x 108 NK cells/kg for a 70 kg patient, values that are comprised in the range recited in instant base claim 1 (see entire reference, especially 2nd to last paragraph of reference).

It would have been prima facie obvious to one of ordinary skill before the time the invention was made to have comprised the g-NK cells in the pharmaceutical composition disclosed by the primary art reference, US 2006/0292156 A1 or US2008/0247990 A1, at the numbers taught by Siegler et al.  In addition, the number of cells to use per dose per patient is a result effective variable determinable by one of ordinary skill in the art.

One of ordinary skill in the art would have been motivated to do this, and with a reasonable expectation of success in doing so, in order to make a g-NK cell composition for clinical trial administration, particularly in light of the disclosure of the primary art reference of the usefulness of the cells in treating a cancer, and the teaching of Siegler et al of exemplary cell numbers per dose to use of NK cells for treating a cancer.  

Instant claim 18 is included in this rejection because the art engineered NK-92 cells are autologous to the human from whom they were isolated, and are allogeneic to other individuals not having the same haplotypes.

Instant claims 10 and 11 are included in this rejection because although the art references do not explicitly disclose that the engineered NK-92 cells express lower levels of NKp46 as compared to conventional NK cells (as is recited in instant dependent claim 10), the US2006 reference discloses that the engineered NK-92 cells do express NKp46.  In addition, although the art references do not explicitly disclose that the engineered NK-92 cells express high levels of CD2 or CD11a as compared to conventional NK cells, evidentiary reference NK-92-CRL 2402 ATCC (2022) teaches that NK-92 cells do express these said markers.  Therefore, the claimed composition appears to be similar to the composition of the prior art absent a showing of unobvious differences.  Since the Patent Office does not have the facilities for examining and comparing the composition of the instant invention to those of the prior art, the burden is on Applicant to show an unobvious distinction between the composition of the instant invention and that of the prior art.  See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977).

12.  No claim is allowed.

13.  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

14.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE DIBRINO whose telephone number is (571)272-0842.  The examiner can normally be reached on M, T, Th, F.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, DANIEL KOLKER can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Marianne DiBrino/
Marianne DiBrino, Ph.D.
Patent Examiner 
Group 1640
Technology Center 1600

/G. R. EWOLDT/Primary Examiner, Art Unit 1644